     Case 3:19-cv-00773-JAG Document 15 Filed 11/26/19 Page 1 of 7 PageID# 277



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

    PETER VLAMING,

                      Plaintiff,
                                                        Civil Action No. 3:19-cv-00773
           v.
                                                        Hon. John A. Gibney, Jr.
    WEST POINT SCHOOL BOARD; LAURA
    ABEL, in her official capacity as Division
    Superintendent; JONATHAN HOCHMAN,                   MOTION TO STAY PROCEEDINGS ON
    in his official capacity as Principal of West       MOTIONS TO INTERVENE (ECF NO. 7)
    Point High School; and AMY SAUNDERS1                AND TO PROCEED
    or her successor in office, in her official         PSEUDONYMOUSLY (ECF NO. 9)
    capacity as Assistant Principal of West Point
    High School,                                        AND

                     Defendants.                        MEMORANDUM IN SUPPORT OF
                                                        MOTION TO STAY PROCEEDINGS


          Plaintiff Peter Vlaming moves to stay proceedings on the recently-filed motions to

intervene, ECF No. 7, and proceed pseudonymously, ECF No. 9, until this Court resolves the

jurisdictional question presented in the pending motion to remand to state court. ECF No. 5.

          As explained below in the memorandum in support of this motion, jurisdiction is always

a preliminary matter that should be resolved prior to addressing additional motions or substantive

legal issues. In addition, judicial economy and equity to the parties will be preserved by a brief

stay, and no party will be prejudiced by staying consideration of the proposed intervenor’s

motions until this Court resolves the motion to remand.

          Plaintiff’s counsel emailed counsel for Defendants on November 25, 2019, to ascertain

Defendants’ position on this motion. Plaintiff’s counsel left a voicemail for Defendant’s counsel



1
 As explained in the pending motion to remand, ECF No. 5, Amy Saunders was automatically
substituted for Ms. Aunspach pursuant to Fed. R. Civ. Proc. 25(d) as her successor in office.
                                                    1
  Case 3:19-cv-00773-JAG Document 15 Filed 11/26/19 Page 2 of 7 PageID# 278



on November 26 regarding the same but has not heard back as of this filing. Proposed Intervenor

does not consent to this motion.

                  SUMMARY OF FACTS AND PROCEDURAL HISTORY

       This is a civil rights, common law, and contract law action under the Constitution and

laws of the Commonwealth of Virginia. In short, Defendants breached Mr. Vlaming’s contract

and violated the Virginia Constitution and laws of the Commonwealth by firing Mr. Vlaming.

Mr. Vlaming brought this matter in state court alleging state law claims only. A brief summary

of the facts is outlined in Plaintiff’s memorandum in support of the motion to remand. ECF No.

6. A short timeline of the procedural history follows.

   1. On September 27, 2019, Mr. Vlaming filed this action in state court alleging nine claims
      under the laws and constitution of the Commonwealth of Virginia.
   2. On October 22, 2019, Defendants filed a notice of removal to this Court alleging federal
      question jurisdiction. Defs.’ Notice of Removal, ECF No. 1.
   3. On October 25, 2019, Defendants filed an unopposed consent motion to suspend the time
      to file responsive pleadings until this Court determined whether it had jurisdiction after
      Mr. Vlaming filed a motion to remand. Defs.’ Mot. Extension of Time, ECF No. 2.
   4. On October 29, 2019, the Court issued a scheduling order pursuant to the consent motion
      staying responsive pleading deadlines until the motion to remand is resolved. Order, ECF
      No. 3.
   5. On November 21, 2019, Mr. Vlaming timely filed a motion to remand to state court
      based on lack of subject matter jurisdiction. ECF No. 5.
   6. On November 25, Proposed-Intervenor filed motions to intervene, ECF No. 7, and to
      proceed pseudonymously, ECF No. 9.

                                   STANDARD OF REVIEW

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The District Court’s

discretion calls “for the exercise of judgment, which must weigh competing interests and

maintain an even balance.” Id., at 254–55.

                                                 2
     Case 3:19-cv-00773-JAG Document 15 Filed 11/26/19 Page 3 of 7 PageID# 279



                                            ARGUMENT

         This Court should stay consideration of the motions to intervene and proceed

pseudonymously until the motion to remand is resolved because the threshold question presented

in the motion to remand is whether this Court has jurisdiction to consider this matter at all. If it

lacks jurisdiction, it should not consider Proposed Intervenor’s motions. In addition, it is in the

interest of judicial economy to stay briefing on motions that may be mooted by remand. It would

be inequitable to require Plaintiff to oppose motions that this Court does not have jurisdiction to

entertain, and Proposed Intervenor will not be prejudiced by a slight delay pending this Court’s

determination of whether it has jurisdiction to hear this matter.

         In exercising its discretion to stay, courts “balance the various factors relevant to the

expeditious and comprehensive disposition of the causes of action on the court’s docket.” United

States v. Ga. Pac. Corp., 562 F.2d 294, 296 (4th Cir. 1977). Several judges in this District have

considered the following factors: “(1) the interests of judicial economy; (2) hardship and equity

to the moving party if the action is not stayed; [and,] (3) potential prejudice to the non-moving

party.” Robinson v. Jackson Hewitt, Inc., No. 2:19cv44, 2019 WL 720982, at *2 (E.D. Va. Feb.

20, 2019) (quoting Gibbs v. Plain Green, LLC, 331 F. Supp. 3d 518, 525 (E.D. Va. 2018)).

I.       Before considering the stay factors, the Court should resolve the pending
         jurisdictional question presented in the motion to remand.

         Before considering the stay factors, the court should consider whether it has jurisdiction

to hear the pending motions at all because “[w]ithout jurisdiction the court cannot proceed at all

in any cause. Jurisdiction is power to declare the law, and when it ceases to exist, the only

function remaining to the court is that of announcing the fact and dismissing the cause.” Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998) (collecting cases and quoting Ex

parte McCardle, 74 U.S. 506, 514 (1868)). As argued in the pending motion to remand, ECF


                                                   3
  Case 3:19-cv-00773-JAG Document 15 Filed 11/26/19 Page 4 of 7 PageID# 280



Nos. 5-6, since the well-pleaded complaint is limited to state law causes of action this Court

lacks federal subject matter jurisdiction. Id. The Court should resolve the jurisdictional issue

presented in the motion to remand prior to proceeding with the pending additional motions. See

In re Grace Cmty., Inc., 262 B.R. 625, 629 (Bankr. E.D. Pa. 2001) (“Jurisdiction is always a

threshold issue; the better approach is to determine first if an action has been properly removed

and if the court has subject matter jurisdiction” before addressing other motions). Further, the

three equitable factors weigh in favor of a stay.

II.    A stay pending resolution of the motion to remand will further judicial economy,
       avoid inequity, and will not prejudice any party.

       A brief stay of pending motions while the Court considers the motion to remand will

serve the interest of judicial economy because if the Court finds that it lacks jurisdiction then the

pending motions will be moot. On the other hand, if the Court permits briefing to continue on

these motions it may waste the resources of the Court in considering the intervention and related

motion only to ultimately remand the case to state court.

       Likewise, it would be inequitable to require Mr. Vlaming to oppose motions that the

federal court lacks jurisdiction to hear only to re-litigate the matter in the state courts. This would

impose undue and unnecessary costs on the Plaintiff which could potentially be avoided by a

stay pending the motion to remand.

       Lastly, Proposed Intervenor will not be prejudiced by a slight delay while this Court

resolves the jurisdictional threshold. Briefing on the motion to remand will conclude no later

than December 11, 2019. The Court will presumably rule on the motion soon thereafter. All

other deadlines in this case have already been stayed pending the outcome of the motion to

remand. ECF No. 3. Thus, Proposed Intervenor will not be prejudiced in any way by a slight




                                                    4
  Case 3:19-cv-00773-JAG Document 15 Filed 11/26/19 Page 5 of 7 PageID# 281



delay in proceedings on the motions to intervene and proceed pseudonymously, but judicial and

party resources will be conserved.

       Thus, because the Court should assure itself of subject matter jurisdiction prior to

entertaining additional motions, and because judicial economy would be preserved, equity would

be served, and no party would be prejudiced, Mr. Vlaming’s motion to stay consideration of the

motions to intervene and proceed pseudonymously should be granted.



Respectfully submitted on this 26th day of November, 2019,

                                                       /s/ Jonathan Caleb Dalton
                                                       J. Caleb Dalton
                                                       Virginia State Bar #83790
                                                       ALLIANCE DEFENDING FREEDOM,
                                                       440 First Street NW, Suite 600
                                                       Washington, D.C. 20001
                                                       Tel: (202) 393-8690
                                                       Fax: (202) 347-3622
                                                       cdalton@ADFlegal.org

                                                       Shawn A. Voyles
                                                       Virginia State Bar #43277
                                                       MCKENRY DANCIGERS DAWSON, P.C.
                                                       192 Ballard Court, Suite 400
                                                       Virginia Beach, VA 23462
                                                       Tel: (757) 461-2500
                                                       Fax: (757) 461-2341
                                                       savoyles@va-law.org


                                                       Counsel for Plaintiff




                                                5
  Case 3:19-cv-00773-JAG Document 15 Filed 11/26/19 Page 6 of 7 PageID# 282



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of November, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send an electronic notification to

the following attorneys of record:

                                Stacy L. Haney, Esq.
                                HANEY PHINYOWATTANACHIP PLLC
                                11 S. 12th Street, Suite 300C
                                Richmond, VA 23219
                                shaney@haneyphinyo.com

                                Counsel for Defendants

                                Colleen Marea Quinn, Esq.
                                LOCKE QUINN
                                1802 Bayberry Court, Suite 103
                                Richmond, VA 23226
                                quinn@lockequinn.com

                                Luke Platzer
                                JENNER & BLOCK LLP
                                1099 New York Avenue, NW
                                Washington, DC 20001
                                lplatzer@jenner.com

                                Amy Egerton-Wiley
                                Ariel Shpigel
                                JENNER & BLOCK LLP
                                633 West 5th Street, Suite 3600
                                Los Angeles, CA 90071

                                Cayman Mitchell
                                JENNER & BLOCK LLP
                                919 Third Avenue
                                New York, NY 10022

                                Asaf Orr
                                NATIONAL CENTER FOR LESBIAN RIGHTS
                                870 Market Street, Suite 370
                                San Francisco, CA 94102
                                aorr@nclrights.org

                                Counsel for Proposed Intervenor

                                                 6
  Case 3:19-cv-00773-JAG Document 15 Filed 11/26/19 Page 7 of 7 PageID# 283



Respectfully submitted on this 26th day of November, 2019,

                                                         /s/ Jonathan Caleb Dalton
                                                         J. Caleb Dalton
                                                         Virginia State Bar #83790
                                                         ALLIANCE DEFENDING FREEDOM,
                                                         440 First Street NW, Suite 600
                                                         Washington, D.C. 20001
                                                         Tel: (202) 393-8690
                                                         Fax: (202) 347-3622
                                                         cdalton@ADFlegal.org


                                                         Counsel for Plaintiff




                                              7
